Exhibit 7(a) JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other on behalf of each of them of a statement on Schedule 13D and any amendments thereto with respect to the common stock of Just Energy Group Inc. beneficially owned by each of them.This Joint Filing Agreement shall be included as an exhibit to such Schedule 13D. Dated: June 25, 2015 JAMES A. PATTISON /s/ James A. Pattison JIM PATTISON LTD. By: /s/ Nick Desmarais Name: NICK DESMARAIS Title: Secretary GREAT PACIFIC CAPITAL CORPORATION By: /s/ Nick Desmarais Name: NICK DESMARAIS Title: Secretary GREAT PACIFIC FINANCIAL SERVICES LTD. By: /s/ Nick Desmarais Name: NICK DESMARAIS Title: Secretary
